DETAILED ACTION
Claims 1-20 are pending.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10, 15, 16, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Sultan et al. (US 2013/0128786 A1).

With respect to claim 1, Sultan discloses: a method for associating an Internet-of-Things (IoT) device with a wireless network (i.e., upon startup, joining an existing cluster as a member in Sultan, ¶0086), the method comprising:
automatically starting a counter on an IoT device in response to initially receiving power from a power supply loop to which the IoT device is connected (i.e., at startup, every node starts a timer in which that period is used to join a cluster of devices in Sultan, ¶0086); and


With respect to claim 2, Sultan discloses: the method of claim 1, wherein the determining of whether to perform the pairing operation comprises:
allowing the pairing operation if the counter has not expired (i.e., wireless node memory for storing received digital signals in Sultan, ¶0035; and receiving a control signal before an initial period of time above a signal strength and accept and join the cluster as a member and store the cluster ID of the head in Sultan, ¶0035, ¶0110-0111); and
rejecting the pairing operation if the counter has expired (i.e., declaring itself as head of a cluster instead of joining another cluster if no signal is received after waiting the startup period in Sultan, ¶0035, ¶0110).

With respect to claim 3, Sultan discloses: the method of claim 1, wherein the IoT device comprises one of a plurality of smart light bulbs on a common power supply loop (i.e., wireless node with LED connected to a power source in Sultan, ¶0035, ¶0075, fig. 1).

With respect to claim 4, Sultan discloses: the method of claim 3, further comprising receiving a selection of a leader device among the plurality of smart light bulbs (i.e., declaring head of the cluster by broadcasting keep-alive messages including the source ID and cluster ID of the cluster head in Sultan, ¶0087, ¶0091, ¶0094, table 3), the leader device performing coordination operations related to the 

With respect to claim 5, Sultan discloses: the method of claim 4, wherein the pairing operation comprises broadcasting, by the leader device, a group identifier for the plurality of smart light bulbs (i.e., broadcasting keep-alive messages including a cluster ID as control packets in Sultan, ¶0087, ¶0091, Table 2, and Table 3).

With respect to claim 6, Sultan discloses: the method of claim 5, wherein the pairing operation further comprises generating the group identifier using information stored in the leader device (i.e., cluster ID is generated from the cluster head node ID by padding a 0 to the node ID in Sultan, ¶0086).

With respect to claim 7, Sultan discloses: the method of claim 5, wherein the group identifier is generated using information stored in a remote controller (i.e., cluster ID generated from stored node ID assigned to it in Sultan, ¶0086).

With respect to claim 8, Sultan discloses: the method of claim 5, wherein the pairing operation further comprises: receiving the group identifier from the leader device (i.e., receiving control signal keep-alive message with cluster ID from the cluster head in Sultan, ¶0091, ¶0111, Table 2); and
selectively storing the group identifier in a memory unit of the IoT device based on the counter associated with the IoT device (i.e., joining the cluster and assigning itself the cluster ID of the head based on receiving strong enough signal before an initial period of time in Sultan, ¶0110, ¶0111).



With respect to claim 10, Sultan discloses: the method of claim 8, wherein the group identifier is received directly from the one of a plurality of smart light bulbs. (i.e., cluster head declares and broadcasts the keep-alive message with the cluster ID, any wireless node being either sensor or head node for receiving cluster ID in Sultan, ¶0087).

With respect to claim 15, Sultan discloses: a smart light bulb (i.e., wireless device in a network in Sultan, ¶0030-0031), comprising:
a LED (i.e., LED included in the physical node device controlled to emit different colors in Sultan, ¶0075); and
a LED driver circuit that selectably controls power to the LED (i.e., microcontroller of a wireless node for processing digital signals in Sultan, ¶0035),
the LED driver circuit comprising:
a timer that automatically initiates upon receipt of power to the LED driver circuit (i.e., at startup with power supply connected, every node starts a timer in which that period is used to join a cluster of devices in Sultan, ¶0035, ¶0086);
a wireless adapter adapted to receive a group identifier directly from another smart light bulb (i.e., wireless sensor transceiver for sending and receiving data from other nodes, cluster ID transmitted in packets transmitted to nodes in Sultan, ¶0035, ¶0091); and
a writeable memory that accepts or rejects the group identifier based on a state of the timer (i.e., wireless node memory for storing received digital signals in Sultan, ¶0035; and 

With respect to claim 16, Sultan discloses: the smart light bulb of claim 15, wherein the LED driver circuit further comprises a read-only memory unit containing an identifier for the controller (i.e., wireless node with memory and a hard-coded node ID for each node therefore the ID of the node cannot be overwritten in Sultan, ¶0086, ¶0095).

With respect to claim 18, Sultan discloses: the smart light bulb of claim 15,
wherein the writeable memory is adapted to store accepted group identifiers (i.e., wireless node memory for storing received digital signals in Sultan, ¶0035; and
receiving a control signal before an initial period of time above a signal strength and accept and join the cluster as a member and store the cluster ID of the head in Sultan, ¶0035, ¶0110-0111).

With respect to claim 19, Sultan discloses: the smart light bulb of claim 15, wherein the wireless adapter comprises a BLUETOOTH adapter (i.e., wireless antenna adapter with Bluetooth in Sultan, ¶0153).

With respect to claim 20, Sultan discloses: the smart light bulb of claim 15, wherein the wireless adapter comprises an infrared adapter (i.e., sensing component including infrared light sensors in Sultan, ¶0036).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sultan et al. (US 2013/0128786 A1) in view of Doll (US 9,900,963 B1).

With respect to claim 11, Sultan discloses wireless node memory for storing received digital signals in Sultan, ¶0035; and receiving a control signal before an initial period of time above a signal strength and accept and join the cluster as a member and store the cluster ID of the head (¶0035, ¶0110-0111).  Sultan do(es) not explicitly disclose the following.  Doll, in order to provide animation of multiple bulbs in a coordinated pattern (col. 12 lines 1-17), discloses: the method of claim 8, further comprising:
receiving a command (i.e., broadcasting operational commands to bulbs in Doll, col. 12 lines 1-17);
comparing the command to the stored group identifier (i.e., compare LED controller's group identifier to the group identifier of the command in Doll, col. 12 lines 1-17); and
in response to the comparing, performing the command (i.e., acting upon the operational command based on the group identifier matching the device and its scope in Doll, col. 12 lines 1-17).
.

Claims 12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sultan et al. (US 2013/0128786 A1) in view of Lou (US 2017/0111316 A1).

With respect to claim 12, Sultan discloses: the method of claim 5, further comprising: receiving a command (i.e., base station may send control command through cluster head relay in a hierarchical manner to the nodes in network in Sultan, ¶0036);
appending the group identifier to the command (i.e., transmitting control packets having cluster ID included in the packet in Sultan, ¶0091-0092, Table 2).
Sultan discloses base station may send control command through cluster head relay in a hierarchical manner to the nodes in network (¶0036).  Sultan do(es) not explicitly disclose the following.  Lou, in order to improve security and reliability in a master-slave device setup (¶0003-0004), discloses: ; and rebroadcasting the command with the group identifier (i.e., appending a group ID into a control command packet and broadcasting in Lou, ¶0060).
Based on Sultan in view of Lou, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Lou to improve upon those of Sultan in order to improve security and reliability in a master-slave device setup.

With respect to claim 17, Sultan discloses: the smart light bulb of claim 15, wherein the wireless adapter is further adapted to:

append the group identifier to the command (i.e., transmitting control packets having cluster ID included in the packet in Sultan, ¶0091-0092, Table 2).
Sultan discloses base station may send control command through cluster head relay in a hierarchical manner to the nodes in network (¶0036).  Sultan do(es) not explicitly disclose the following.  Lou, in order to improve security and reliability in a master-slave device setup (¶0003-0004), discloses: and rebroadcast the command with the group identifier (i.e., appending a group ID into a control command packet and broadcasting in Lou, ¶0060).
Based on Sultan in view of Lou, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Lou to improve upon those of Sultan in order to improve security and reliability in a master-slave device setup.

Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sultan et al. (US 2013/0128786 A1) in view of Linsky (US 2017/0214573 A1).

With respect to claim 13, Sultan discloses: a method for discovering and logically grouping smart light bulbs, the method comprising:
connecting a plurality of smart light bulbs to a common power loop having a power switch (i.e., connecting a node's power supply to start up and power the device in Sultan, ¶0035),
wherein each of the plurality of smart light bulbs includes a LED driver circuit that selectably controls power to a LED (i.e., LED light controlled for communicating states of the node in Sultan, ¶0075),

a wireless adapter adapted to receive a group identifier (i.e., wireless sensor transceiver for sending and receiving data from other nodes in Sultan, ¶0035); and
a writeable memory that accepts or rejects the group identifier based on a state of the timer (i.e., wireless node memory for storing received digital signals in Sultan, ¶0035; and receiving a control signal before an initial period of time above a signal strength and accept and join the cluster as a member and store the cluster ID of the head in Sultan, ¶0035, ¶0110-0111);
promoting one of the plurality of smart light bulbs to leader using a controller (i.e., node microcontroller for having the node declare itself a cluster head if no signal received before a timer duration is over in Sultan, ¶0035, ¶0110).
Sultan discloses node microcontroller for having the node declare itself a cluster head if no signal received before a timer duration is over (¶0035, ¶0110).  Sultan do(es) not explicitly disclose the following.  Linsky, in order to improve the time it takes to add or later replace multiple light bulbs in a smart home ecosystem (¶0006), discloses: closing the power switch to automatically initiate the timer. (i.e., smart bulbs on the same power switch being turned on at the same time in Linsky, ¶0059).
Based on Sultan in view of Linsky, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Linsky to improve upon those of Sultan in order to improve the time it takes to add or later replace multiple light bulbs in a smart home ecosystem.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN L LIN whose telephone number is (571)270-7446. The examiner can normally be reached Monday through Friday 9:00 AM - 5:00 PM (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on 571-272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Sherman Lin
3/23/2022

/S. L./Examiner, Art Unit 2447     

/JOON H HWANG/Supervisory Patent Examiner, Art Unit 2447